DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of request for extension of time, request for continued examination under 37 CFR 1.114, amendment to the title, specification and claims, and remarks filed 11/06/2020.   
Receipt is also acknowledged for IDS filed 02/05/2021.
Claims 1-4, 13 and 13 are currently amended.
Claim 9 is canceled.
Claims 1-8 and 12-16 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 9, 13, 14 and 16 in the reply filed on 07/15/2019 was acknowledged.in the office action of 09/06/2019.
Claims 5-8, 12, 15 and 16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2019.
Claims 1-4, 13 and 14 are under examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
The rejection of Claims 1-4, 9, 13 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendment.
In section 4 (i) of the remarks filed 11/06/2020, applicant argues that Okamoto does not teach liquid reservoir where the liquid is discharged to the brush by the piston.   Applicant further argues that Okamoto’s composition is different from the clamed composition because whereas the Okamoto’s composition becomes blurred on the skin and drips, the claimed composition does not become blurred on the skin, drips less and has low viscosity; also, the claimed composition has improved durability in the makeup.   Applicant also argues that the claimed composition is controlled to have surface tension of 25 to 60 mN/m at 25 oC measured by plate method and further a viscosity of 20 to 500 mPa.s at 25 oC, a shear rate of 3.83 s-1 by means of con plate type (ELD type) viscometer by using the aqueous emulsion, crystalline cellulose, an inorganic pigment and water in combination, none of which is suggested or 
Response: The examiner agrees that Okamoto does not teach the presence of piston in its reservoir and that is the reason for using a secondary reference that teaches use of piston for discharging the liquid.   There is no factual showing that the inventive composition blurs less than Okamoto and that Okamoto is less durable than the inventive composition or not durable.   With respect to surface tension, viscosity and shear rate, the examiner agrees that Okamoto is silent as to these properties.   But because these are properties of the composition, the composition of Okamoto would also be capable of having those properties.   Applicant has not factually shown that the Okamoto composition does not exhibit those properties when measured as was measured in the instant case.   The examiner agrees that Okamoto does not teach the presence of piston in its reservoir and that is the reason for using a secondary reference that teaches use of piston for discharging the liquid.   In arguing against Okamoto when the rejection was made over Okamoto in combination with Gueret and Morita, applicant is arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In section 4 (ii) of the remarks filed 11/06/2020, applicant argues that the applicator in Gueret vibrates and applicator element to make is easier for the cosmetic to reach the applicator element making the applicator of Gueret to be different from the claimed applicator.
Response: The piston in Gueret is a dispenser and may be displaced in response to rotation of a knurl; (paragraph [0103]).   The vibration source can act as a control center for pushing the piston (see paragraph [0201]) and does not impact the piston negatively.   Further, the instant claims do not exclude a vibration.  
In section 4 (iii) of the remarks filed 11/06/2020, applicant argues that Morita does not describe and suggest that the cosmetic does not become blurred on the skin, drips or drops less and draws lines densely even by using slender brush and that the cosmetic is improved in durability and where the surface tension of the cosmetic is controlled to be 25 to 60 mN/m at 25 oC.   That it would not be obvious for one of skill in the art “to attain the constitution of the claims in the present application from Morita.”   That viscosity varies with ingredients used and as such it would have been impossible to anticipate that the viscosity of the liquid composition of Okamoto would have the same viscosity as Morita.
Response
Morita was relied upon for teaching that a liquid cosmetic composition can have viscosity of 50-200 mPa.s at 25 oC.   
  
In section 4 (iv) of the remarks filed 11/06/2020, applicant argues that: 
---“Lee discloses color cosmetic compositions which are suitable for eye shadow,
eyeliner and mascara and lip products, etc. and which comprises specific combinations of
acrylates/V A copolymer and acrylates copolymer. The cosmetic composition uses acrylates/VA copolymer and acrylates copolymer in combination and contains DATOSOL 5000AD having Tg of about-14°C and is easily removed above a certain temperature such as 40°C. Lee neither describes nor suggests that the cosmetic composition is controlled to have a surface tension of 25 to 60 mN/m at 25°C measured by a plate method and a viscosity of 20 to 500 mPa·s at 25°C, a shear rate of 3 .83 s·1 by means of a cone plate type viscometer.”  That it is not obvious for one skilled in the art “to attain to the constitution of the claims in the present application from Lee.”
Response: Lee is an evidentiary reference teaching that that DAITOSOL 5000AD is equivalent to aqueous emulsion of acrylic acid based polymer. Lee was not applied by itself to reject the claims.   Lee was not relied upon for teaching composition that is controlled to have a surface tension of 25 to 60 mN/m at 25°C measured by a plate method and a viscosity of 20 to 500 mPa·s at 25°C, a shear rate of 3 .83 s·1 by means of a cone plate type viscometer.  
If “constitution” means the composition as claimed, then it would have been obvious at the effective date of the invention to include piston within the Mascara composition of Okamoto with the expectation that the piston would aid in pushing the compositions towards the applicator/brush and onto the target areas.      

---“Atis discloses a mascara composition containing a first acrylates copolymer having a
Low Tg which is less than about 0°C, and a second acrylates copolymer having a high Tg which is about 0-60°C. The combination of acrylates copolymers having low and high Tgs provides mascara composition a smooth, flexible hold and the effects of exhibiting greater lift or curl, which are different from the improved durability in makeup in the presently claimed invention.   Further, Atis describes that DAITOSOL AD is ethylacrylate/methylmethacrylate emulsion.
Atis neither describes nor suggests that the cosmetic composition is controlled to have a
surface tension of 25 to 60 mN/m at 25°C measured by a plate method and a viscosity of 20 to 500 mPa·s at 25°C, a shear rate of 3.83 s·1 by means of a cone plate type viscometer.”   That it is not obvious for one skilled in the art “to attain to the constitution of the claims in the present application from Atis.”
Response: Atis was relied upon for teaching that DAITOSOL 5000 SJ has a glass transition temperature of -13 °C which is less than 20 °C.   Atis was used as an evidentiary reference and not a reference that teaches the limitations of at least claim 1.   Atis was not relied upon to teach surface tension, shear rate and viscosity.
If “constitution” means the composition as claimed, then it would have been obvious at the effective date of the invention to include piston within the Mascara composition of Okamoto with the expectation that the piston would aid in pushing the compositions towards the applicator/brush and onto the target areas.  

In section 4 (vi) of the remarks filed 11/06/2020, applicant argues that:

copolymers of a (meth)acrylic acid and its esters and a self-emulsifying wax in an amount of at least 15 wt%, which is different from the presently claimed invention. Further, Feng discloses that the mascara composition contains DAITOSOL 5000SJ having Tg of -13 °C. Feng neither describes that a piston is allowed to move forward in a prescribed distance to discharge a prescribed amount of the liquid cosmetic and that the cosmetic composition is controlled to have a surface tension of 25 to 60 mN/m at 25°C measured by a plate method and a viscosity of 20 to 500 mPa·s at 25°C, a shear rate of 3.83 s·1 by means of cone plate type viscometer.”
“Feng describes that the mascara composition is packed in a suitable container, in some case in combination with an applicator and is applied to eyelashes by using a brush.”   
That it is not obvious for one skilled in the art “to attain to the constitution of the claims in the present application from Feng.”
Response: Feng was relied upon for teaching that mascara is packaged in suitable container and not relied upon for teaching surface tension of 25 to 60 mN/m at 25°C measured by a plate method and a viscosity of 20 to 500 mPa·s at 25°C, a shear rate of 3.83 s·1 by means of cone plate type viscometer.
If “constitution” means the composition as claimed, then it would have been obvious at the effective date of the invention would be motivated to include a piston within the container holding the reservoir of mascara composition to aid in pushing the composition towards the applicator for application to the target areas.
   
In section 4 (vii) of the remarks filed 11/06/2020, applicant argues that the mascara brush in Bickford is different from the brush of the claimed invention, and that it is not obvious for one skilled in the art “to attain to the constitution of the claims in the present application from Bickford.”
Response: Bickford was relied upon for teaching that mascara brushes are comprised of fibers and not for teaching that the core is comprised of wire since the issues addressed in the brush itself.   
If “constitution” means the composition as claimed, then it would have been obvious at the effective date of the invention to expect that the brush used by Okamoto to apply the mascara to eye lashes is comprised of fibers, thereby claim 14 is rendered prima facie obvious by the combination of Okamoto and Feng in view of Gueret and further in view of Bickford.

In section 4 (viii) of the remarks filed 11/06/2020, applicant argues that Lister does not describe or suggest other ingredients in a cosmetic composition.
Response: Lister was relied upon for teaching size of iron oxide pigments in mascara and not that Lister must teach other ingredients in cosmetic compositions.

In section 4 (ix) of the remarks filed 11/06/2020, applicant argues that the applicator in Hayakawa is different from the applicator of the claimed invention.   
Response: The examiner disagrees because Hayakawa discloses cosmetic applicator equipped with a liquid storing part and an applying member, the liquid composition comprises water soluble resin such as acrylic acid based resin; tabular pigment; the composition has a shear density of 3.83 s- 1, a viscosity of 30-50 mPa.s, and a surface tension of 33 dyne/cm or less.   

In section 4 (x) of the remarks filed 11/06/2020, applicant argues that the viscosity range is Satou is different from that claimed and it would not have been obvious “to attain to the constitution of the claims in the present application from Satou.”  
Response: Satou was relied upon for teaching that that pigments having particle size/diameter of 100-300 nm are used liquid applicator compositions.   Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to use pigments having particle size/diameter of 100-300 nm in the applicator composition of HAYAKAWA for effective manicure composition. 
Applicant has argued against the references individually when combinations of references were used in the rejection that rendered the claims prima facie obvious.   It has been settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
    
   Specification
The objection to the specification is withdrawn in light of the amendment to Tables 1 and 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The claims have been amended to recite “applicator of liquid cosmetic.”   This may appear to be shift in invention with the filing of RCE.   
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the MPEP § 821.03.  
However, because the body of the claims filed 02/28/2020 and 07/15/2019 contained liquid cosmetic applicator, the current claims filed with the RCE on 11/06/2020 is not considered as a shift in invention and thus not treated as a shift.  
Claims 1-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori Okamoto (JP 2008-063283 A) using the Google Translated Document in combination with Feng et al. (US 2007/0212316 A1) as evidenced by Atis et al. (US 20100028284 A1) and Lee (US 2018/0369119 A1) that DAITOSOL 5000AD is acrylic acid base polymer, in view of Gueret (US 20080138138 A1) and Morita et al. (US 2010/0221204 A1, cited in ISR).
Okamoto discloses cosmetic composition for eyelashes and contemplates using brush for applying the samples of mascara to expert panelists (see the whole document and section under evaluation of sample).
The composition in Example 2 comprises 10.0 wt% black iron oxide which anticipates the limitation of 1-30 wt% inorganic pigment in claim 2 and the iron oxide inorganic pigment of claim 3, 3.0 wt% crystalline cellulose which anticipates the limitation of 0.1-3.0 wt% of crystalline cellulose of claim 3, and 10.0 wt% of alkyl copolymer emulsion acrylic acid having the Trade name  DAITOSOL 5000AD and which is equivalent to aqueous emulsion of acrylic acid based polymer having a Tg of -14 oC as evidenced by applicant’s admitted prior art at paragraph [0035] of the published application and also evidenced by paragraph [0020] of Lee (US 2018/0369119 A1) that DAITOSOL 5000AD is acrylic acid base polymer having a glass transition temperature of about -14 oC and -14 oC is less than 20 oC.  The composition is 
Okamoto’s brush meets the limitation of an applicator and the container holding the mascara meets the limitation of a reservoir.   However, while Okamoto does not say that its mascara is contained in a reservoir equipped with an applicator as recited in amended claim 1, it is known that mascara compositions are liquids and are contained in container equipped with application such as brush for application of the mascara composition to the eyelashes.   For example, Feng teaches that mascara is packaged in suitable container in combination with an applicator that is typically a brush for application to eyelashes (paragraphs [0004], [0033]) and Feng’s mascara contains acrylic acid base polymer such as DAITOSOL 5000 SJ having a glass transition temperature of -13 oC which is less than 20 oC (Atis, US 20100028284 A1 at paragraph [0011]).  
The difference between Okamoto and claim 1
In the alternative, for shear rate and viscosity,  Morita teaches a liquid cosmetic composition comprising black iron oxide at 10 wt%, acrylate copolymer (YODOSOL GH 800) at 15 wt% and having a viscosity of 136 mPa.s at a shear rate of 76.8 s-1 and 1263 mPa.s at a shear rate of 3.83 s-1 (example 4 on Table 2).   Specifically, Morita teaches that a liquid cosmetic composition can have viscosity of 50-200 mPa.s at 25 oC (paragraph [0023]).   Therefore, at the effective date of the invention, the ordinary skilled artisan would expect the viscosity of the composition of Okamoto to fall within a viscosity of 50-500 mPa.s and shear rate of 3.83 s-1.   
The mascara composition is the coating composition contained in the reservoir.   Prescribed distance and amount is any distance moved by the piston to push the composition towards the applicator and prescribed amount is the amount reaching the applicator by the push or force from the movement of the piston.    
Therefore, at the effective date of the invention, one having ordinary skill in the art would be motivated to include a piston within the container holding the reservoir of mascara composition to aid in pushing the composition towards the applicator for application to the target areas.
For claim 13
Therefore, Okamoto in combination with Feng in view of Gueret/Morita as evidence by Atis and Lee renders claims 1-3 and 13 prima facie obvious.

Claims 1-3  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori Okamoto (JP 2008-063283 A) using the Google Translated Document in combination with Feng et al. (US 2007/0212316 A1) as evidenced by Atis et al. (US 20100028284 A1) and Lee (US 2018/0369119 A1) that DAITOSOL 5000AD is acrylic acid base polymer, in view of JP2007268300A (cited on 1449 filed 02/05/2021 and using the translation) and Morita et al. (US 2010/0221204 A1, cited in ISR).

Okamoto discloses cosmetic composition for eyelashes and contemplates using brush for applying the samples of mascara to expert panelists (see the whole document and section under evaluation of sample).
The composition in Example 2 comprises 10.0 wt% black iron oxide which anticipates the limitation of 1-30 wt% inorganic pigment in claim 2 and the iron oxide inorganic pigment of claim 3, 3.0 wt% crystalline cellulose which anticipates the limitation of 0.1-3.0 wt% of crystalline cellulose of claim 3, and 10.0 wt% of alkyl copolymer emulsion acrylic acid having the Trade name  DAITOSOL 5000AD and which is equivalent to aqueous emulsion of acrylic acid based polymer having a Tg of -14 oC as evidenced by applicant’s admitted prior art at paragraph [0035] of the published application and also evidenced by paragraph [0020] of Lee (US 2018/0369119 A1) that DAITOSOL 5000AD is acrylic acid base polymer having a glass transition temperature of about -14 oC and -14 oC is less than 20 o
Okamoto’s brush meets the limitation of an applicator and the container holding the mascara meets the limitation of a reservoir.   However, while Okamoto does not say that its mascara is contained in a reservoir equipped with an applicator as recited in amended claim 1, it is known that mascara compositions are liquids and are contained in container equipped with application such as brush for application of the mascara composition to the eyelashes.   For example, Feng teaches that mascara is packaged in suitable container in combination with an applicator that is typically a brush for application to eyelashes (paragraphs [0004], [0033]) and Feng’s mascara contains acrylic acid base polymer such as DAITOSOL 5000 SJ having a glass transition temperature of -13 oC which is less than 20 oC (Atis, US 20100028284 A1 at paragraph [0011]).  
The difference between Okamoto and claim 1 is that Okamoto does not teach the presence of piston in the mascara composition container or reservoir.   However, JP 2007268300A teaches liquid applicator and piston body for application of liquid cosmetic to target areas and the piston enables the composition to be forced towards the applicator (see the whole translated document with emphasis on paragraphs [0006]-[0025], [0070] of the section on description of the invention).   The shear rate, the viscosity and surface tension is characteristic of the composition.   
In the alternative, for shear rate and viscosity,  Morita teaches a liquid cosmetic composition comprising black iron oxide at 10 wt%, acrylate copolymer (YODOSOL GH 800) at 15 wt% and having a viscosity of 136 mPa.s at a shear rate of 76.8 s-1 and 1263 mPa.s at a shear rate of 3.83 s-1 (example 4 on Table 2).   Specifically, Morita teaches that a liquid cosmetic composition can have viscosity of 50-200 mPa.s at 25 oC (paragraph [0023]).   Therefore, at the -1.   
The mascara composition is the coating composition contained in the reservoir.   Prescribed distance and amount is any distance moved by the piston to push the composition towards the applicator and prescribed amount is the amount reaching the applicator by the push or force from the movement of the piston.    
Therefore, at the effective date of the invention, one having ordinary skill in the art would be motivated to include a piston within the container holding the reservoir of mascara composition to aid in pushing the composition towards the applicator for application to the target areas.
For claim 13, the recitation that the composition is for eye liner or eye shadow is the intended use of the composition.   However, Lee also teaches Lee discloses color cosmetic compositions which are suitable for eye shadow, eyeliner and mascara and lip products, etc. and which comprises specific combinations of acrylates/V A copolymer and acrylates copolymer (see the whole document with emphasis on the abstract; paragraphs [0001], [0005]).   The coating part and the coating liquid reservoir are inherently equipped with a joint and conduit tube.  This liquid applicator of JP2007264300A has conduit tube and joint.
Therefore, Okamoto in combination with Feng in view of JP 2007268300A/Morita as evidence by Atis and Lee renders claims 1-3 prima facie obvious.

 Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori Okamoto (JP 2008-063283 A) using the Google Translated Document in combination with Feng et al. (US 2007/0212316 A1) as evidenced by Atis et al. (US 20100028284 A1) and .
Okamoto in combination with Feng in view of Gueret/Morita as evidenced by Atis and Lee have been described to render claim 1 prima facie obvious.
Claim 14 depends on claim 1.   While it is known that cosmetic applicator brushes are comprised of fibers, Okamoto is silent that the brush is comprised of fibers as recited by claim 14.   However, Bickford teaches that mascara brushes are comprised of fibers (see the abstract and paragraph [0005] 0f Bickford).   Therefore, at the effective date of the invention, the artisan would expect that the brush used by Okamoto to apply the mascara to eye lashes is comprised of fibers, thereby claim 14 is rendered prima facie obvious by the combination of Okamoto and Feng in view of Gueret and further in view of Bickford. 

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori Okamoto (JP 2008-063283 A) using the Google Translated Document in combination with Feng et al. (US 2007/0212316 A1) as evidenced by Atis et al. (US 20100028284 A1) and Lee (US 2018/0369119 A1) that DAITOSOL 5000AD is acrylic acid base polymer, in view of Gueret (US 20080138138 A1) as applied to claim 1, and further in view of  Lister et al. (US 20030223942 A1).
Okamoto in combination with Feng in view of Gueret/Morita as evidenced by Atis and Lee have been described to render claim 1 prima facie obvious.   The recitation that the composition for eye liner or eye shadow is the intended use of the composition.  However, Lee also teaches Lee discloses color cosmetic compositions which are suitable for eye shadow, 
Claim 4 depends on claim 1.   The cited art does not teach particle size/diameter of the iron oxide pigment.   However, iron oxide pigments used in mascara have been known to have particle sizes ranging from about 0.01 (10 nm) to 1.30 m (1300 nm) (paragraph [0034], claim 1 of Lister).   The disclosed range of 0.01 (10 nm) to 1.30 m (1300 nm) size iron oxide allows for the claimed size range of 20 (0.20 mm) to 300 nm (0.3 m).  Lee teaches  
Therefore, at the effective date of the invention, one having ordinary skill in the art would expect that the iron oxide particles in the mascara of Okamoto would have diameters ranging from 0.01 (10 nm) to 1.30 m (1300 nm) including 0.02 (20 nm) to 0.3 m (300 nm).  
Therefore claim 4 is rendered prima facie obvious by the teachings of Okamoto in combination with Feng in view of Gueret/Morita as evidenced by Atis and Lee, and further in view of Lister.  

Claims 1-3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA et al. (EP 2 353 583 A1, cited by applicant on form 1449 filed 09/27/2019) in view of Gueret (US 20080138138 A1).
HAYAKAWA discloses cosmetic applicator equipped with a liquid storing part and an applying member, the liquid composition comprises water soluble resin such as acrylic acid based resin; tabular pigment; the composition has a shear density of 3.83 s-1, a viscosity of 30-50 mPa.s, and a surface tension of 33 dyne/cm or less (see the whole document; abstract, paragraphs [0003], [0005],  brush comprised of fibers can be used for the application of the liquid 
The liquid storing part anticipates the claimed reservoir; the applying member or brush comprised of fibers meets the limitation of brush of claims 1 and 14.
For Claim 1, HAYAKAWA teaches all the elements of the claim.   HAYAKAWA differs from claim 1 by not teaching the presence of piston in the reservoir/liquid storage. 
It is known in the art that liquid cosmetic compositions such as those for application to nails with applicators that include applicator element constituted by brush of comb (see the whole document; paragraphs [0001]-[0007], [0064], [0065], [0080]-[0083] and claims 1-50 of Gueret).    In Gueret, the applicator includes a reservoir (paragraphs [0074], [0075], [0085] of Gueret) and the applicator may comprise dispenser that comprise a piston (paragraphs [0103], [0206], [0207], [0209]-[0211] of Gueret),   The piston enables the composition to be forced towards the applicator (paragraph [0206]).   Prescribed distance and amount is any distance 
Therefore, at the effective date of the invention, one having ordinary skill in the art would be motivated to include a piston within the container holding the reservoir of liquid composition to aid in pushing the composition towards the applicator for application to the target areas such as nails.
For claim 2, the pigment is present at 1-20% (paragraph [0016]), acrylic base polymer emulsion is present at 4.5-13.5% (paragraphs [0019], [0020]), crystalline cellulose present as a dispersant for the pigment is present at 0.5-10% (abstract; paragraphs [0007], [0010], [0011], [0014], [0023], [0024], [0029], [0040], Tables 1 and 2 and claims 1 and 4).   1-20% tabular pigment anticipates the claimed range of 1-30%; the 0.5-10% crystalline cellulose overlaps the claimed range of 0.1-3% and the 4.5-13.5 acrylic acid base polymer anticipates the claimed range of 2-30%.  
For claim 3, the iron oxide tabular pigment, present in the applicator composition, anticipates the requirements of the claim.  
For claim 13, the recitation that the composition is for eye liner or eye shadow is the intended use of the composition.   The coating part and the coating liquid reservoir of Gueret are inherently equipped with a joint and conduit tube. .   
Therefore, HAYAKAWA in view of Gueret renders claims 1-3, 13 and 14 prima facie obvious.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA et al. (EP 2 353 583 A1, cited by applicant on form 1449 filed 09/27/2019) in .
HAYAKAWA in view of Gueret have been described above to render claim 1 prima facie obvious.   Claim 4 depends from claim 1.   
HAYAKAWA teaches the presence of pigments such as iron oxide in the liquid cosmetic composition.   HAYAKAWA differs from claim 4 because HAYAKAWA is silent on the particle size of the pigments or tabular pigments such as iron oxide.   However, it is known in the art that pigments having particle size/diameter of 100-300 nm are used liquid applicator composition (see the whole document of Satou, 20140322281 A1, with emphasis on the abstract, paragraphs [[0012], [0017], [0018], [0021], [0051], Tables 1 and 2 and claim 1).   
Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to use pigments having particle size/diameter of 100-300 nm in the applicator composition of HAYAKAWA for effective manicure composition.
The recitation that the composition is for eye liner or eye shadow is the intended use of the composition.
HAYAKAWA in view of Gueret and further in view of Satou renders claim 4 prima facie obvious.    
 No claim is allowed.  

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Art of Interest:  WO 2004098346A1 teaches Piston-Stopper dispenser (see the whole translated document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613